Citation Nr: 0918955	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-17 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Service connection for a right knee disorder.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1965 to July 1969, 
and had additional periods of reserve service from April 1978 
to January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The Board remanded this 
matter for further development in January 2007 and August 
2008.  


FINDING OF FACT

The Veteran's right knee disorder is not related to his 
active duty, his active duty for training, or his inactive 
duty for training.  


CONCLUSION OF LAW

The Veteran's right knee disorder was not incurred in or 
aggravated by active service, nor may it be presumed related 
to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claim has been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.




I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the Veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided the Veteran with several VCAA notification 
letters between March 2004 and November 2007.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed 
the Veteran of the elements comprising his claim and of the 
evidence needed to substantiate the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
advised the Veteran of the respective duties of the VA and of 
the Veteran in obtaining evidence needed to substantiate his 
claim.  VA requested from the Veteran relevant evidence, or 
information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  And VA provided a notification 
letter to the Veteran prior to the November 2004 rating 
decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2007) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the Veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
until after the initial adjudication here.  See 
Dingess/Hartman and Mayfield, both supra.  

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  As will be further detailed 
below, the Board will deny the Veteran's claim.  No increased 
rating or effective date will be assigned here therefore.  As 
such, the late notice is harmless error.  Moreover, the Board 
notes that the RO readjudicated the Veteran's claim following 
full notice in the January 2009 Supplemental Statement of the 
Case of record.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the Veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the Veteran with a VA 
compensation examination for his claim.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for Service Connection

The Veteran claims service connection for a right knee 
disorder.  He claims that he incurred this disorder as a 
result of an injury during active service in the 1960s, and 
as a result of an injury during a period of active duty for 
training in the early 2000s.  In the November 2004 rating 
decision on appeal, the RO denied the Veteran's claim.  For 
the reasons set forth below, the Board agrees with that 
decision.  

	Applicable Laws and Regulations Pertaining to Service 
Connection 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  When a Veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Certain disorders, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The term "active military, naval, or air service" under 38 
U.S.C.A. § 1110 includes "active duty, any period of active 
duty for training during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty for 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24).

The record demonstrates that the Veteran served on active 
duty from July 1965 to July 1969.  And the record 
demonstrates that the Veteran served between April 1978 and 
January 2003 as a reservist on active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) 
assignments.  The Veteran maintains that service connection 
is warranted here based on his entire period of service, to 
include the periods of ACDUTRA and INACDUTRA.  

Active duty for training is defined, in part, as "full-time 
duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.6(c) (2008).  The term inactive duty training 
is defined, in part, as duty, other than full-time duty.  38 
U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2008).

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting 
from some type of external trauma and "disease" is defined 
as harm resulting from some type of internal infection or 
degenerative process.  VAOPGCPREC 4-2002.

Certain evidentiary presumptions, including the presumption 
of sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service, are provided by law to assist 
Veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. §§ 1111, 1112, 1153; 38 C.F.R. 
§§ 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions, however, do 
not extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466 (1995) (noting that the Board did not err in not 
applying presumptions of sound condition and aggravation to 
appellant's claim where he served only on ACDUTRA and had not 
established any service-connected disabilities from that 
period); see McManaway v. Gober, 4 Fed. App. 821 (Fed. Cir. 
January 22, 2001), citing Paulson, 7 Vet. App. at 469-70 
(noting that, "if a claim relates to period of active duty 
for training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve Veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  In such cases, the evidentiary 
burden is on the claimant to show that he became disabled 
from an injury or disease incurred in line of duty during 
ACDUTRA or from an injury incurred in line of duty during 
INACDUTRA.

        Analysis

In this matter, the evidence demonstrates that the Veteran 
has a current right knee disorder.  An October 2008 VA 
compensation examination report of record notes a diagnosis 
of degenerative joint disease of the right knee.  See Pond, 
supra.  

Moreover, the evidence indicates that the Veteran may have 
manifested a right knee disorder during a period of ACDUTRA 
or INACDUTRA.  The Veteran's service treatment records are 
negative for a right knee disorder between 1965 and 2002.  
But, in a July 2002 report of medical examination, "right 
knee swollen" is noted.  This finding is supported in a July 
2002 report of medical history, in which the Veteran noted 
"knee trouble" and "right knee give out."  

It is not clear in the record whether the Veteran was in 
ACDUTRA or INACDUTRA status at the time of the July 2002 
examination.  But a May 2008 submission by the Veteran, which 
details his points for retirement, indicates that the Veteran 
served on ACDUTRA for 16 days between April 2002 and January 
2003.  And in an accompanying statement, the Veteran 
indicated that he served in ACDUTRA status at the time of his 
July 2002 examination.  As no evidence counters his claim to 
ACDUTRA status in July 2002, the Board will grant the Veteran 
the benefit of the doubt, and consider the July 2002 evidence 
of a right knee disorder as though it manifested during a 
period of ACDUTRA.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

Nevertheless, even in this favorable light, the Board finds 
service connection unwarranted here.  First, there is no 
medical evidence of record that supports the Veteran's claim 
that he injured his right knee during any period of his 
service - active, ACDUTRA, or INACDUTRA.  Simply put, though 
the July 2002 report reflects the Veteran's complaints of 
right knee swelling and pain, no service treatment record 
reflects a right knee injury at any time during service 
between 1965 and 2003.  Second, the July 2002 report does not 
note a right knee disease either.  The report does not note, 
for example, a disease such as arthritis - it merely notes 
the Veteran's complaints of swelling, and additionally states 
"no effusion, good ROM."  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Third, the only evidence of record addressing the 
issue of medical nexus found the Veteran's complaints 
unrelated to service.  In the October 2008 VA report, and in 
a December 2008 addendum report, the VA examiner stated that 
the Veteran's knee disorder was likely unrelated to service.  
The examiner instead attributed the Veteran's right knee 
disorder to the Veteran's documented post-service employment 
as a plumber, to a reported automobile accident in 2005, and 
to age-related arthritic changes.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (supporting clinical data or other rationale should 
accompany medical opinion).     

The Board finds that the objective evidence of record 
supports this examiner's finding.  The earliest evidence of 
record of right knee arthritis is found in the examiner's 
October 2008 report.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of years between discharge 
from service and the medical documentation of a claimed 
disability can be evidence against a claim of service 
connection).  The report refers to x-rays conducted pursuant 
to the exam which found moderate osteoarthritis of the right 
knee, and refers to February 2005 private magnetic resonance 
imaging (MRI) which found right knee osteoarthropathy and 
complex tears of both medial and lateral menisci.  And the 
report refers to a June 2005 medical report which noted an 
automobile accident that caused the Veteran to hit "his 
right knee on the steering wheel."  

As such, the Board finds that the evidence of record 
preponderates against the Veteran's claim that his service - 
active duty, ACDUTRA, and INACDUTRA - relates to his current 
right knee disorder.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (to deny a claim for benefits the evidence must 
preponderate against that claim).  

The Board has closely reviewed and considered the Veteran's 
statements.  While his statements may be viewed as evidence, 
the Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the lay statements alone are insufficient to prove 
the Veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


